NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1

                                                                                           


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted July 27, 2011*
                                     Decided July 28, 2011

                                             Before

                            RICHARD D. CUDAHY, Circuit Judge 

                            DIANE P. WOOD, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 11‐1505

KIRTI A. MEHTA,                                       Appeal from the United States District 
      Plaintiff‐Appellee,                             Court for the Northern District of Illinois, 
                                                      Eastern Division. 

       v.                                             10 C 2253

BEACONRIDGE IMPROVEMENT                               Blanche M. Manning, 
ASSOCIATION, et al.,                                  Judge.
     Defendants‐Appellants.

                                          O R D E R

       Kirti Mehta sued his homeowners’ association, Beaconridge Improvement
Association, its board, and two of its employees, claiming that they discriminated against
his family on the basis of their national origin (Indian) by depriving them of services


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1505                                                                                 Page 2

provided to white residents. The district court concluded that his allegations were
insufficient to state plausible claims of discrimination or retaliation under the Fair Housing
Act (FHA), 42 U.S.C. §§ 3601 et seq. Mehta appeals. We vacate in part and remand for
further proceedings. 

        For purposes of this appeal, we accept as true the allegations in Mehta’s pro se
pleadings and draw all reasonable inferences in his favor. See Erickson v. Pardus, 551 U.S. 89,
90 (2007), McGowan v. Hulick, 612 F.3d 636, 638, (7th Cir. 2010). Mehta resides in
Beaconridge, a multi‐unit residential subdivision in Bolingbrook, Illinois. The Beaconridge
Improvement Association is a homeowners’ association that provides management and
maintenance services in the common areas of the subdivision. Mehta alleges that the
association dispenses those services in a discriminatory fashion, granting preferential
treatment to white residents, while withholding privileges from his family and other
minority residents. He alleges that the association performs various services—planting
grass and gardens; repairing roofs and aluminum siding; maintaining sidewalks, sump
pumps, and parking spots—for white residents that the association withholds from his
family and other minority residents. Worse yet, he says, the association fined his family for
failing to maintain the common areas around their home. 

          After Mehta complained of this disparate treatment, the association placed his
family’s account on delinquent status and barred them from using the subdivision’s pool,
club house, and tennis court. The association then performed uncalled‐for work on their
gate (switching the gate from swinging inward to outward) without providing them notice
or obtaining their consent, and billed them for it. When Mehta’s family refused to pay, the
association fined them and threatened to place a lien on their home. Apparently fed up with
their complaints, one of its employees shouted at him, “you are not moved out yet, you
Indian.”  

        Mehta sued under the Fair Housing Act, see 42 U.S.C. §§ 3604(b), 3617, and Illinois
law, see ILCS 605/18.4. His complaint can be construed to claim that the defendants
discriminated against his family on account of their national origin and then retaliated
against them after they complained. Mehta also charged the defendants with committing
the state‐law tort of “willful and wanton misconduct.”   

        At screening, see 28 U.S.C. § 1915(e)(2)(B), the district court applied Ashcroft v. Iqbal,
129 S. Ct. 1937, 1946 (2009), and dismissed his complaint after characterizing his claims as
conclusory. The court believed his discrimination claim “baldly stated that the defendants’
actions were motivated by discriminatory animus.” The court also found that Mehta
“neither specifies the basis of the alleged discrimination nor the allegedly discriminatory
acts,” nor did he support his retaliation claim by any specifics.
No. 11‐1505                                                                               Page 3

         
        Mehta then filed an amended complaint advancing virtually the same claims, though
he added new allegations that the association had, in years past, conspired with police
officers to disregard minority residents’ complaints of crime. This time the district court
dismissed Mehta’s claims of discrimination and retaliation under the FHA and Illinois law
with prejudice. The court again characterized his claims as conclusory, resting on “naked
assertions devoid of further factual enhancement.” The court, however, viewed the
amended complaint as potentially stating a claim of conspiracy to deprive Mehta’s civil
rights under section 1983 and, therefore, allowed him to proceed with the claim. So Mehta
amended his complaint a second time, elaborating upon the conspiracy claim with
additional details. But because the amended complaint showed that the conspiracy fell
outside the relevant two‐year statute of limitations, the district court dismissed it as
untimely. 

        The FHA grants homeowners a cause of action against homeowners’ associations for
invidious discrimination or retaliation linked to the terms, conditions, or privileges
accompanying their property. See 42 U.S.C. §§ 3604(b), 3617; Bloch v. Frischholz, 587 F.3d 771,
779‐84 (7th Cir. 2009) (en banc). Like the FHA, Illinois law grants homeowners a cause of
action against their homeowners’ association if its board breaches fiduciary duties by
engaging in discrimination or retaliation. See, e.g., Bd. of Dir. of 175 East Delaware Place
Homeowners Ass’n v. Hinojosa, 679 N.E. 2d 407, 890‐91 (Ill. App. Ct. 1997). 

       On appeal Mehta challenges the district court’s dismissal of his FHA and Illinois law
claims. He contends that he pleaded sufficient grounds, under Rule 8(a)(2) of the Federal
Rules of Civil Procedure, to provide the defendants with fair notice of his claims of
intentional discrimination and retaliation. In response, the defendants argue that his
pleadings fall short, that his allegations are bare conclusions and implausible. 

         Under Rule 8(a)(2), a complaint need provide only a “short and plain statement of
the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Pleaders must
provide opposing parties fair notice of the nature of their claims, the basis of their claims,
and a general indication of the type of litigation that is involved. Iqbal, 129 S. Ct. at 1949;
Brooks v. Ross, 578 F.3d 574, 580‐81 (7th Cir. 2009). At the pleading stage, the test is not
whether the plaintiff will ultimately prevail, but rather whether the pleading is sufficient to
cross this minimal threshold. Skinner v. Switzer, 131 S. Ct. 1289, 1296 (2011). To cross the
threshold, a plaintiff must provide enough details about the subject matter of the case to
present a story that holds together. Erickson, 551 U.S. at 93; Swanson v. Citibank, 614 F.3d 400,
404 (7th Cir. 2010). We ask whether the story could have happened, not whether it did. See
Skinner, 131 S. Ct. at 1296; Swanson, 614 F.3d at 404. See also In re Text Messaging Antitrust
Litig., 630 F.3d 622, 629 (7th Cir. 2010).
No. 11‐1505                                                                              Page 4

        We conclude that the district court too quickly characterized Mehta’s claims of
invidious discrimination and retaliation as conclusory, especially given its duty to interpret
his pro se complaint liberally. See Erickson, 551 U.S. at 90; McGowan, 612 F.3d at 640. Under
the FHA, a homeowner may sue a homeowners’ association if the association engages in
invidious discrimination when failing to provide maintenance services or when limiting the
use of privileges, services, or facilities associated with the homeowner’s dwelling. See 42
U.S.C. § 3604(b); Bloch, 587 F.3d at 780‐81; Comm. Concerning Cmty. Improvement v. Modesto,
583 F.3d 690, 713 (9th Cir. 2009) (“[T]he reach of the [Fair Housing Act] encompasses claims
regarding services or facilities perceived to be wanting after the owner or tenant has
acquired possession of the dwelling.”); see also 24 C.F.R. § 100.65(b)(2)‐(4); Savanna Club
Worship Serv. v. Savanna Club Homeowners’ Ass’n, 456 F. Supp. 2d 1223, 1230 (S.D. Fla. 2005)
(“[P]art and parcel of the purchase of a home within a planned community are the rights
and privileges associated with membership within the community.”). With regard to
Mehta’s claims of discrimination, he alleged that the association doled out privileges and
services to white homeowners, while withholding them from his family. He further alleged
that the association failed to maintain their home’s aluminum siding, roof, sump pump,
sidewalk and parking space, while providing those services to white homeowners; and the
association engaged in preferential treatment when maintaining the grounds of the
subdivision. And Mehta alleged that an association employee shouted at him in racial
terms, “you are not moved out yet, you Indian.” These allegations suffice to state a plausible
claim of discrimination. See Swanson, 614 F.3d at 404‐04; Bennett v. Schmidt, 153 F.3d 516,
518‐19 (7th Cir. 1998).
         
        With regard to Mehta’s claim of retaliation, the FHA makes it unlawful to coerce,
intimidate, threaten, or interfere with any person in the exercise or enjoyment of their fair
housing rights. See 42 U.S.C. § 3617; Bloch, 587 F.3d at 782‐83; see also 24 C.F.R.
§ 100.400(c)(1)‐(2); United States v. Altmayer, 368 F. Supp. 2d 862, 863 (N.D. Ill. 2005). Mehta
alleged that, after he complained of disparate treatment, the association retaliated against
his family by “not allowing [his] family to go to [the] pool” or to facilities such as the
“clubhouse, pool, and tennis court.” He pleaded, as well, that the association maliciously
designated their account as delinquent and then performed nonsense work on their fence,
billed them for it, and later threatened to file a lien on their home. Mehta has, therefore,
provided fair notice of his retaliation claim.
          
        We conclude, however, that the district court properly dismissed Mehta’s remaining
§ 1983 and “willful wanton misconduct” claims. Under § 1983, plaintiffs must file suit
within two years if they complain of conduct arising in Illinois. See Wallace v. Kato, 549 U.S.
384, 387 (2007); 735 5/13‐202. Except for three incidents unconnected to the alleged
conspiracy, the conduct Mehta complains of falls outside this two‐year statute of
limitations. He alleged that the conspiracy expired in 2006, yet did not file his initial
No. 11‐1505                                                                           Page 5

complaint until April 2010. The district court, therefore, properly dismissed the claim as
untimely. Mehta also claimed that the association committed the tort of “willful wanton
misconduct” by adopting the Illinois Condominium Property Act. But he offered no basis or
grounds for the claim, and the district court therefore properly dismissed it. 

        In summary, the judgment of the district court is AFFIRMED with regard to the
dismissal of his claims under § 1983 and for willful wanton misconduct, and VACATED with
regard to the dismissal of the FHA and Illinois law claims of intentional discrimination and
retaliation. The case is REMANDED for further proceedings consistent with this decision. On
remand, the district court might wish to consider recruiting counsel.